Citation Nr: 0519149	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  96-40 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 
 
2.  Entitlement to service connection for dysthymia, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active duty from September 1990 until 
February 1993, and served in the Persian Gulf War Theater of 
Operations.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Los Angeles, California 
that denied claims of service connection for PTSD and 
dysthymia and/or chronic fatigue syndrome, to include as due 
to an undiagnosed illness.  The veteran was afforded a 
hearing before a hearing officer at the RO in September 1996.  
The transcript is of record.  

The Board remanded the issues on appeal for further 
development in December 1999.

The issues of entitlement to service connection for dysthymia 
and PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent clinical evidence that the veteran 
currently has chronic fatigue syndrome.

4.  The veteran's case was remanded to the RO for additional 
development in December 1999 and the veteran was requested to 
report for additional VA examination on at least two separate 
occasions.  

5.  The veteran was notified of the consequences of his 
failure to report for examination in May 2003.

6.  The veteran failed to report for scheduled VA 
examinations and no cause was given for his failure to 
appear.


CONCLUSION OF LAW

Chronic fatigue syndrome, to include as due to an undiagnosed 
illness was not incurred in service. 38 U.S.C.A. §§ 1110, 
1117 (West 2002); 38 C.F.R. 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 200 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
Act and implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2004).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all required notification and development actions have been 
accomplished.  

The statement of the case dated in February 1996, and 
supplemental statements of the case dated in September 1996 
and January 2005 notified the veteran of the law and 
regulations governing entitlement to service connection, and 
the ways in which the current evidence failed to substantiate 
the claims.  These discussions served to inform the veteran 
of the evidence needed to substantiate the claims.  

VA has also provided notice as to what evidence, the veteran 
was responsible for submitting, and what evidence VA would 
undertake to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  The notice was provided in 
letters dated in July 2000, September 2002, May 2003, 
November 2003 and February 2004.  Such letters advised the 
veteran to tell VA about any information or evidence he 
wanted VA to obtain on his behalf, or send the information or 
evidence to VA.  This notice served to advise him to submit 
relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b).

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and that the 
Board would satisfy the VCAA notice requirements by ensuring 
that the proper notice was ultimately provided, or by 
providing an analysis as to why the claimant was not 
prejudiced by the absence of such notice.  Id, at 120, 122-4.  
The Court has reiterated this holding, and also held that 
delayed notice is generally not prejudicial to a claimant.   
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App., April 14, 
2005).  

In any event, the veteran in this case was not prejudiced by 
any delayed notice.  If he submitted additional evidence 
substantiating the claims, he would have received the same 
benefit as if he had supplied the evidence prior to initial 
adjudication.  This is because the effective date of any 
award based on such evidence, would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2004) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2004) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).  

The case was remanded for further development in December 
1999.  Pursuant thereto, the veteran was scheduled for VA 
examination, to include an opinion as to the etiology and 
onset of the claimed disabilities.  See 38 U.S.C.A. § 5103(d) 
(2004) (providing criteria for when VA has a duty to provide 
claimants with examinations or obtain medical opinions).  In 
a letter dated in May 2003, he was advised that if he did not 
report for examination without good cause, the claim would be 
decided based on the evidence of record.  The veteran failed 
to report for examinations in April 2004 and May 2004, and 
documentation in the record indicates that he does not wish 
to continue with his appeal.  However, no formal notification 
or writing has been received from veteran in this regard.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655 (2004).

As indicated above, the veteran has not cooperated in VA's 
attempt to secure evidence, including that which might be 
obtained by VA examination and has not responded to any VA 
request for additional information, to include attempts to 
obtain credible supporting evidence of the claimed stressors.  
There remain no known avenues for securing evidence in 
support of those stressors.

The duty to assist is not always a one-way street.  In order 
for VA to process claims, individuals applying for benefits 
have a responsibility to cooperate with the agency in the 
gathering of evidence necessary to establishing entitlement 
to benefits.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Kowalski v. Nicholson, No. 02-1284 (Jun. 8 
2005).

The Board finds that all required development has been 
accomplished.  The veteran was afforded a personal hearing in 
September 1996.  However, he has not identified treatment 
records from any other source and has not indicated that 
there are any that remain outstanding.  As indicated 
previously, he has not responded to requests for additional 
information.  Under the circumstances, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating his claims.  
Therefore, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim. 38 U.S.C.A. § 5103A(a)(2); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000).  The claims are ready to be considered 
on the merits.

Law and Regulations: General

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2004).  

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b) (2004).  

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e) (West 2002 & Supp 2005); 38 C.F.R. 
§ 3.317(d)(2004).

For purposes of § 3.317, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi-symptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection. 38 C.F.R. 
§ 3.317(a)(2)(i). 

For purposes of this section, the term medically unexplained 
chronic multi-symptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multi-symptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3).  

For purposes of § 3.317, disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest. 38 C.F.R. 
§ 3.317(a)(4).

Factual Background

The veteran's service personnel records show that he had 
service in Southwest Asia between February 14, 1991 and April 
24, 1991.  His primary specialty was as a Vulcan Crewmember.  
He received awards and commendations that included the Army 
Commendation Medal, Southwest Asia Service Medal with two 
Bronze Service Stars and the Kuwait Liberation Medal.  

The veteran's service medical records reflect that he was 
seen in January 1992 for complaints of loss of appetite and 
energy, and sleeplessness of one month's duration.  It was 
reported that he was recently divorced, had returned from 
Saudi Arabia and was separated from his son.  The veteran was 
noted to cry a lot for no reason.  An assessment of dysthymia 
was rendered.  Counseling was prescribed.  

The veteran filed a claim for disabilities that include 
chronic fatigue in May 1994.  He was afforded a VA 
examination for PTSD purposes in November 1994.  Chronic 
fatigue syndrome was not diagnosed or noted.  

The veteran underwent VA psychological evaluation several 
days later whereupon a comprehensive and detailed background 
history was obtained.  There were again no findings referable 
to chronic fatigue syndrome.  

The veteran presented pertinent testimony at his September 
1996 hearing.  He stated that he had had about five jobs 
since leaving service and was currently employed in a 
security capacity as a roving patrol.  He said that he had 
left most of his jobs because of his back.  The veteran 
related that he felt exhausted a lot of the time and was 
always tired.  He said that he managed from three to five 
hours of sleep a night, but rarely slept straight through.

Following Board remand in December 1999, the veteran was sent 
a letter dated in July 2000 requesting that he report recent 
treatment.  No response was received.  

The veteran was sent a letter in November 2002 notifying him 
that he had an appointment for VA examination in December 
2002.  Documentation is of record to the effect that he did 
not report as scheduled.  

Information taken off the Internet was received relating to 
the 20 mm Phalanx Mark 15 Close-in Weapon System (CIWIS).

In a letter dated in May 2003, the veteran was asked to 
inform that office why he did not report for VA examination 
and if he was willing to do.  A response was requested within 
30 days.  He was advised of the consequences of failing to 
report for VA examination pursuant to 38 C.F.R. § 3.655 
(2004).  No response was received.

A letter was sent to the veteran notifying him that two 
appointments were scheduled for him in the VA psychology 
department in May 2004.  The notice was sent to him by FEDEX 
overnight delivery.  The veteran did not report.  A undated 
memorandum to the record indicates that the veteran was 
subsequently contacted at his residence and that his wife 
answered and said that he did not wish to continue with the 
appointment or continue with the claim.  The appellant's wife 
was advised that the veteran himself would have to express 
his desire in this regard.  She stated that she would have 
the veteran call, but no reply was received.  The appellant 
was called again and his wife said that he was sleeping after 
having worked the midnight shift.  She said that she would 
have him call around 3:00 that afternoon when he woke up but 
no call was received.

Legal Analysis

Chronic fatigue syndrome.

There is also no current showing of symptoms diagnosed as 
chronic fatigue syndrome during or since service.  In this 
regard, service-connection requires evidence that establishes 
that the veteran currently has the claimed disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This is 
not demonstrated in this case.  

As a layperson, the veteran is not competent to diagnose 
chronic fatigue syndrome in himself.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Under the circumstances, chronic fatigue syndrome 
must be denied.

In reaching the above conclusion, the Board has considered 
the benefit-of-the- doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, the 
doctrine is not for application in this instance.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for chronic fatigue syndrome, to include 
as due to an undiagnosed illness, is denied.

REMAND

The VCAA, enacted after the Board's previous remand, imposes 
on VA a duty to obtain relevant records adequately identified 
in the record.  38 U.S.C.A. § 5103A(b) (West 2002).  At his 
November 1994 examinations and in testimony at his September 
1996 hearing, he reported that he received psychiatric 
treatment at a Vet Center beginning in April 1993.  These 
records do not appear to have been requested.  

Because the veteran has failed without explanation to report 
for necessary VA examinations, his claim is to be addressed 
based on the evidence of record.  38 C.F.R. § 3.655.  VA 
records are, however, constructively of record.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Thus VA has an obligation 
to ensure that they are associated with the claims folder.  
Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, this case is remanded in part for the following:

1.  Take the necessary steps to obtain 
records of the veteran's treatment at the 
Vet Center, variously reported as being 
in Barstow, "the high desert area," 
Desert Counseling, or Desert VA, in 
California, for the period since April 
1993.

2.  Then readjudicate the claims for 
service connection for PTSD and 
dysthymia.  If either benefit remains 
denied, issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


